MOORE, Circuit Judge,
dissenting:
While it makes no difference to the outcome of this case, I must respectfully dissent. As I interpret the record here, the thrust of Mr. Facio’s case is to have Utah’s application of its Rules of Civil Procedure 55(c) and 60(b) declared constitutionally deficient. As an independent pendent claim, if successful in the declaratory action, Mr. Fació seeks to have the default judgment set aside. As a consequence of that interpretation, I do not believe District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983), is apposite. Following Doe v. Pringle, 550 F.2d 596 (10th Cir.1976), cert. denied, 431 U.S. 916, 97 S.Ct. 2179, 53 L.Ed.2d 227 (1977), and Razatos v. Colorado Supreme Court, 746 F.2d 1429 (10th Cir.1984), cert. denied, 471 U.S. 1016, 105 S.Ct. 2019, 85 L.Ed.2d 301 (1985), I would hold Mr. Facio’s declaratory judgment action is not inextricably intertwined with the state default judgment and conclude the district court had jurisdiction.
That conclusion reached, however, Mr. Fació is entitled to relief because the district court misapplied Peralta v. Heights Medical Center, Inc., 485 U.S. 80, 108 S.Ct. 896, 99 L.Ed.2d 75 (1988). Peralta was predicated upon the lack of personal jurisdiction over the defaulting party. By applying Peralta to this case, in which personal jurisdiction attached prior to entry of the default judgment, the trial court extended the Peralta rule beyond the Supreme Court’s intent. As a consequence, I would reverse the judgment of the district court.